                                      United States Bankruptcy Court
                                           District of Arizona
In re:                                                                                  Case No. 18-09845-SHG
JOHNNY C VARGAS, SR                                                                     Chapter 7
ANGELA E. VARGAS
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0970-4           User: fagans                 Page 1 of 3                   Date Rcvd: Oct 03, 2018
                               Form ID: cla001              Total Noticed: 78


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 05, 2018.
db/jdb         +JOHNNY C VARGAS, SR,     ANGELA E. VARGAS,    15956 N TWIN LAKES DRIVE,    TUCSON, AZ 85739-9694
15180438       +Affirm, Inc.,    P. O. Box 720,     San Francisco CA 94104-0720
15180437       +Affirm, Inc.,    650 California Street,     12th Floor,    San Francisco CA 94108-2716
15180442       +Best Buy,    PO Box 13386,    Roanoke VA 24033-3386
15180446        CapitalOne,    PO Box 20285,    Salt Lake UT 84130
15180449       +CentryLink,    PO 23870,    Jacksonville FL 32241-3870
15180451       +Dessert Rat,    6275 Eastland Rd,     Brookpark OH 44142-1301
15180452       +Eero,    500 Howard St,    Ste 900,    San Francisco CA 94105-3027
15180453       +FingerHut,    PO Box 551268,    Jacksonville FL 32255-1268
15180454       +First Permier,    PO Box 5519,    Sioux Falls SD 57117-5519
15180457       +Fortiva H/mabtc/atls,     Po Box 10555,    Atlanta GA 30310-0555
15180459       +Home Depot,    6520 Indian River Rd,     Beach VA 23464-3439
15180464       +Jn Portfolio Debt Equities, LLC,      5757 Phantom Dr Ste 225,    Hazelwood MO 63042-2429
15180463       +Jn Portfolio Debt Equities, LLC,      Attn: Bankruptcy,    5757 Phantom Dr. Ste 225,
                 Hazelwood MO 63042-2429
15180465       +Kay Jewelers,    Attn: Bankruptcy,     Po Box 1799,    Akron OH 44309-1799
15180466       +Kay Jewelers,    15220 Nw Greenbrier, Ste,      Beaverton OR 97006-5744
15180467       +Kay Jewlers,    PO Box 1799,    Akron OH 44309-1799
15180472       +Loan Depot,    PO Box 77404,    Ewing NJ 08628-6404
15180473        Mabtc/tfc,    Po Box 13306,    Virginia Beach VA 23464
15180475        MasterCard,    PO Box 32085,    Salt Lake UT 84130
15180477       +MasterCard,    PO Box 5524,    Sioux Falls SD 57117-5524
15180480       +Northwest Medical Center,     PO Box 188,    Brentwood TN 37024-0188
15180484      ++RC WILLEY HOME FURNISHINGS INC,      PO BOX 410429,    SALT LAKE CITY UT 84141-0429
               (address filed with court: RC Willey Home Furnishings,        Attn: Bankruptcy,   Po Box 410429,
                 Amarillo TX 84141)
15180485       +RC Willey Home Furnishings,     Pob 631,    Amarillo TX 79105-0631
15180487       +Snycrony Bank,    PO Box 965060,     Orlando FL 32896-5060
15180497       +Syncrony,    PO Box 41067,    Norfolk VA 23541-1067
15180499       +Syncrony Bank,    5757 Phantom Dr,     Ste 225,    Hazelwood MO 63042-2429
15180508        Valero,    PO Box 300,    Amarillo TX 79105-0300
15180509       +Vanguard,    PO Box 1110,    Valley Forge PA 19482-1110
15180510        Verizon,    PO Box 66108,    Dallas TX 75255-0108
15180512       +Walmart,    PO Box 41067,    Norfolk VA 23541-1067

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BGEMILLS.COM Oct 04 2018 04:53:00      GAYLE ESKAY MILLS,    P.O. BOX 36317,
                 TUCSON, AZ 85740-6317
smg             EDI: AZDEPREV.COM Oct 04 2018 04:53:00      AZ DEPARTMENT OF REVENUE,    BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
15180440       +EDI: RMSC.COM Oct 04 2018 04:53:00      Amazon,   PO Box 965060,    Orlando FL 32896-5060
15180439       +EDI: RMSC.COM Oct 04 2018 04:53:00      Amazon,   PO Box 965060,    Orland FL 32896-5060
15180441       +EDI: IIC9.COM Oct 04 2018 04:53:00      Banfield Pet Hospital,    444 Highway 96 E,
                 PO Box 64378,    Sant Paul MN 55164-0378
15180445        EDI: CAPITALONE.COM Oct 04 2018 04:53:00      Capital One,    15000 Capital One Dr,
                 Richmond VA 23238
15180444       +EDI: CAPITALONE.COM Oct 04 2018 04:53:00      Capital One,    PO Box 30285,
                 Salt Lake UT 84130-0285
15180443       +EDI: CAPITALONE.COM Oct 04 2018 04:53:00      Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City UT 84130-0285
15180447       +EDI: CAPITALONE.COM Oct 04 2018 04:53:00      CapitalOne,    PO Box 30285,
                 Salt Lake City UT 84130-0285
15180448       +EDI: CAPITALONE.COM Oct 04 2018 04:53:00      CaptialOne,    PO Box 30285,
                 Salt Lake UT 84130-0285
15180450        EDI: CRFRSTNA.COM Oct 04 2018 04:53:00      Credit First,    PO Box 81344,
                 Clevland OH 44188-0344
15180455       +EDI: AMINFOFP.COM Oct 04 2018 04:53:00      First Premier Bank,    Po Box 5524,
                 Sioux Falls SD 57117-5524
15180456       +EDI: AMINFOFP.COM Oct 04 2018 04:53:00      First Premier Bank,    3820 N Louise Ave,
                 Sioux Falls SD 57107-0145
15180460       +E-mail/Text: bk@hughesfcu.org Oct 04 2018 01:47:21      Hughes Federal Cr Un,     951 E Hermans Rd,
                 Tucson AZ 85756-9000
15180462       +EDI: IIC9.COM Oct 04 2018 04:53:00      I C System Inc,    Po Box 64378,
                 Saint Paul MN 55164-0378
15180461       +EDI: IIC9.COM Oct 04 2018 04:53:00      I C System Inc,    444 Highway 96 East,    P.O. Box 64378,
                 St. Paul MN 55164-0378
15180468       +EDI: CBSKOHLS.COM Oct 04 2018 04:53:00      Kohls/Capital One,    Kohls Credit,    Po Box 3120,
                 Milwaukee WI 53201-3120
15180469       +EDI: CBSKOHLS.COM Oct 04 2018 04:53:00      Kohls/Capital One,    N56 W 17000 Ridgewood Dr,
                 Menomonee Falls WI 53051-5660
15180471       +E-mail/Text: bk@lendingclub.com Oct 04 2018 01:47:30       Lending Club Corp,   Dept #34268,
                 P. O. Box 39000,    San Francisco CA 94139-0001

      Case 4:18-bk-09845-SHG Doc 17 Filed 10/03/18 Entered 10/05/18 22:03:44                           Desc
                           Imaged Certificate of Notice Page 1 of 4
District/off: 0970-4                  User: fagans                       Page 2 of 3                          Date Rcvd: Oct 03, 2018
                                      Form ID: cla001                    Total Noticed: 78


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
15180470       +E-mail/Text: bk@lendingclub.com Oct 04 2018 01:47:29        Lending Club Corp,     71 Stevenson St,
                 Suite 300,   San Francisco CA 94105-2985
15180474       +EDI: CAPITALONE.COM Oct 04 2018 04:53:00       Master Card,    PO Box 30285,
                 Salt Lake UT 84130-0285
15180476       +EDI: CAPITALONE.COM Oct 04 2018 04:53:00       MasterCard,    PO Box 30825,
                 Salt Lake UT 84130-0825
15180479       +EDI: MID8.COM Oct 04 2018 04:53:00       Midland Funding,    2365 Northside Dr Ste 30,
                 San Diego CA 92108-2709
15180478       +EDI: MID8.COM Oct 04 2018 04:53:00       Midland Funding,    2365 Northside Dr Ste 300,
                 San Diego CA 92108-2709
15180482        EDI: PRA.COM Oct 04 2018 04:53:00      Portfolio Recovery,     120 Corporate Blvd Ste 1,
                 Norfolk VA 23502
15180481        EDI: PRA.COM Oct 04 2018 04:53:00      Portfolio Recovery,     Po Box 41067,    Norfolk VA 23541
15182765       +EDI: PRA.COM Oct 04 2018 04:53:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
15180486       +EDI: RMSC.COM Oct 04 2018 04:53:00       Sam’s Club,    PO Box 965060,    Orlando FL 32896-5060
15180489       +EDI: RMSC.COM Oct 04 2018 04:53:00       Syncb/ccdstr,    Po Box 965036,    Orlando FL 32896-5036
15180488       +EDI: RMSC.COM Oct 04 2018 04:53:00       Syncb/ccdstr,    Po Box 96060,    Orlando FL 32896-0001
15180490       +EDI: RMSC.COM Oct 04 2018 04:53:00       Synchrony,    PO Box 96060,    orlando FL 32896-0001
15180492       +EDI: RMSC.COM Oct 04 2018 04:53:00       Synchrony Bank/Amazon,     Po Box 965015,
                 Orlando FL 32896-5015
15180491       +EDI: RMSC.COM Oct 04 2018 04:53:00       Synchrony Bank/Amazon,     Attn: Bankruptcy Dept,
                 Po Box 965060,   Orlando FL 32896-5060
15180493       +EDI: RMSC.COM Oct 04 2018 04:53:00       Synchrony Bank/Sams,    Attn: Bankruptcy,     Po Box 965060,
                 Orlando FL 32896-5060
15180494       +EDI: RMSC.COM Oct 04 2018 04:53:00       Synchrony Bank/Sams,    Po Box 965005,
                 Orlando FL 32896-5005
15180495       +EDI: RMSC.COM Oct 04 2018 04:53:00       Synchrony Bank/TJX,    Attn: Bankruptcy Dept,
                 Po Box 965060,   Orlando FL 32896-5060
15180496       +EDI: RMSC.COM Oct 04 2018 04:53:00       Synchrony Bank/TJX,    Po Box 965015,
                 Orlando FL 32896-5015
15180498       +EDI: RMSC.COM Oct 04 2018 04:53:00       Syncrony Bank,    PO Box 965060,    Orlando FL 32896-5060
15180502        E-mail/Text: tidewaterlegalebn@twcs.com Oct 04 2018 01:45:32         Tidewater Finance,
                 6520 Indian River Rd,    Beach VA 23464
15180500       +E-mail/Text: lhatfield@thunderbirdcollections.com Oct 04 2018 01:47:35
                 Thunderbird Collection Specialist, Inc,     3200 N Hayden Road, Suite 110,
                 Scottsdale AZ 85251-6766
15180503        EDI: USBANKARS.COM Oct 04 2018 04:53:00       US Bank/RMS CC,    Attn: Bankruptcy,     Po Box 5229,
                 Cincinnati OH 45201
15180504        EDI: USBANKARS.COM Oct 04 2018 04:53:00       US Bank/RMS CC,    Po Box 108,
                 Saint Louis MO 63166
15180507       +EDI: USAA.COM Oct 04 2018 04:53:00       USAA Visa,    10750 Mcdermit Freeway,
                 San Antonio TX 78288-1600
15180506        EDI: USAA.COM Oct 04 2018 04:53:00       Usaa Svg Bk,    Po Box 47504,    San Antonio TX 78265
15180505       +EDI: USAA.COM Oct 04 2018 04:53:00       Usaa Svg Bk,    Attn: Bankruptcy,
                 10750 Mcdermott Freeway,    San Antonio TX 78288-1600
15180511        EDI: USBANKARS.COM Oct 04 2018 04:53:00       Visa,    PO Box 790408,    St Louis MO 63179-0408
15180513       +EDI: RMSC.COM Oct 04 2018 04:53:00       Walmart,    PO Box 965060,    Orlando FL 32896-5060
                                                                                                TOTAL: 47

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15180458          Hammerman & Hultgren P.C.
15180483          Profession Account Services, INC
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
15180501*        +Thunderbird Collection Specialist, Inc,   3200 N Hayden Rd Ste 110,   Scottsdale AZ 85251-6766
                                                                                              TOTALS: 2, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 05, 2018                                            Signature: /s/Joseph Speetjens



        Case 4:18-bk-09845-SHG Doc 17 Filed 10/03/18 Entered 10/05/18 22:03:44                                                Desc
                             Imaged Certificate of Notice Page 2 of 4
District/off: 0970-4          User: fagans                 Page 3 of 3                  Date Rcvd: Oct 03, 2018
                              Form ID: cla001              Total Noticed: 78

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 3, 2018 at the address(es) listed below:
              GAYLE ESKAY MILLS    gaylemills@earthlink.net, AZ28@ecfcbis.com,gmtassistant@gmail.com
              SCOTT A. WEIBLE    on behalf of Debtor JOHNNY C VARGAS, SR scott@weible.com,
               weiblelaw.ecfmail@gmail.com,marivera@weible.com,r43733@notify.bestcase.com
              SCOTT A. WEIBLE    on behalf of Joint Debtor ANGELA E. VARGAS scott@weible.com,
               weiblelaw.ecfmail@gmail.com,marivera@weible.com,r43733@notify.bestcase.com
              U.S. TRUSTEE    USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                              TOTAL: 4




      Case 4:18-bk-09845-SHG Doc 17 Filed 10/03/18 Entered 10/05/18 22:03:44                             Desc
                           Imaged Certificate of Notice Page 3 of 4
FORM CLA−001
REVISED 01/12/2012



                           UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF ARIZONA

In re:                                                       Case No.: 4:18−bk−09845−SHG

    JOHNNY C VARGAS SR                                       Chapter: 7
    15956 N TWIN LAKES DRIVE
    TUCSON, AZ 85739
    SSAN: xxx−xx−9871
    EIN:

    ANGELA E. VARGAS
    15956 N TWIN LAKES DRIVE
    TUCSON, AZ 85739
    SSAN: xxx−xx−8742
    EIN:

Debtor(s)


                          NOTICE FIXING LAST DATE TO FILE CLAIMS

NOTICE IS HEREBY GIVEN THAT:

1. All Creditors of the above−named estate are required to file their claim pursuant to Bankruptcy Rule 3002(c) (5)
on or before January 3, 2019 in order to participate in the distribution of funds available. Any creditor who has
previously filed a claim need not file again. Please be advised that filing a claim does not guarantee that you will
receive payment on that claim. Whether you receive payment and the amount of any payment depends upon the
amount of funds in the estate and whether there are administrative costs and priority claims to be paid.

2. For governmental units, a proof of claim must be filed by the aforementioned deadline or 180 days after the date
of the order for relief in this case, whichever is later.
3. The proof of claim form can be obtained at the court's front counter and self help centers as well as access to
fillable PDF versions on the court's website www.azb.uscourts.gov. If you are a creditor (the person who is owed
money in a bankruptcy case) and are not represented by an attorney, you may also file a Proof of Claim and upload
PDF attachments via an online form on the court's website.
4. YOU ARE FURTHER NOTIFIED THAT if a distribution is to be declared for creditors, it will not be made until
conclusion of the administration of this estate by the trustee. At a later date, you will be given notice of the trustee's
final account and report and the proposed distribution.


Date: October 3, 2018

Address of the Bankruptcy Clerk's Office:                    Clerk of the Bankruptcy Court:
U.S. Bankruptcy Court, Arizona
38 S. Scott Avenue                                           George Prentice
Tucson, AZ 85701−1704
Telephone number: (520) 202−7500
www.azb.uscourts.gov




    Case 4:18-bk-09845-SHG Doc 17 Filed 10/03/18 Entered 10/05/18 22:03:44                                      Desc
                         Imaged Certificate of Notice Page 4 of 4
